Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7 and 9-10 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a step device for a vehicle, the step device comprising: a movable step supported under a door opening: a coupling member that. in a state of being supported by a sliding door that moves in a vehicle front-rear direction with a shifting zone in a vehicle width direction. engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door: a support and that has a first pivot-joint point relative to a vehicle body and a second pivot-joint point relative to the movable step. and supports the movable step toward an upper side: and a cover member that is fixed to a lower surface of the vehicle body so as to define a housing space opening toward an outer side in the vehicle width direction and to cover a lower side of the support and when the movable step is in a retracted position, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the cover member includes a bottom wall that is disposed under the support arm and a peripheral wall that is erected at an edge of the bottom wall so as to extend upward toward the lower surface of the vehicle body, and wherein the peripheral wall is provided with a seal member that is interposed between the peripheral wall and the lower surface of the vehicle body as required by Claim 1.
Although the prior art discloses a step device according to claim 2 for a vehicle. the step device comprising: a movable step supported under a door opening: a coupling member that. in a state of being supported by a sliding door that moves in a vehicle front-rear direction with a shifting zone in a vehicle width direction. engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door: a support Ann that has a first pivot-joint point relative to a vehicle body and a second pivot-joint point relative to the movable step. and supports the movable step toward an upper side: and a cover member that is fixed to a lower surface of the vehicle body so as to define a housing space opening toward an outer side in the vehicle width direction and to cover a lower side of the support and when the movable step is in a retracted position, wherein the cover member includes a bottom wall that is disposed under the support and a peripheral wall that is erected at an edge of the bottom wall so as to extend upward toward the lower surface of the vehicle body, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a sloping surface that slopes downward while extending from a vehicle front side toward a vehicle rear side is provided at a vehicle front-side part of the peripheral wall provided at a front end portion of the cover member as required by Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618